 



Exhibit 10.63

      Please quote our reference when replying
Our Ref: JTC(L) 3601/2506/EO/mh   (JTC LOGO) [a33657a3365705.gif]

29 January 2007

         
TRIO-TECH INTERNATIONAL PTE LTD
BLK 1008 TOA PAYOH NORTH
#03-09
SINGAPORE 318996
ATTN: JALENE NG
    JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434

         
 
  Contact
Center hotline   1800 568 7000  
 
  main line   (65) 6560 0056   BY LOCAL URGENT MAIL
 
facsimile   (65) 6565 5301  
 
  website   www.jtc.gov.sg

Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT AI9597D AND
ITS ANCILLARY SITE (ROOF-TOP INSTALLATION OF 1 COOLING TOWER, 2 WATER PUMPS AND
1 WATER TANK) AT BLK 1008 TOA PAYOH NORTH #07-17/18 SINGAPORE 318996

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).   2   2.1 The Premises    
  Private Lot A19597D also known as Unit #07-17 /18 (“the Premises”) at BLK 1008
TOA PAYOH NORTH #07-17/18 SINGAPORE 318996 AND ITS ANCILLARY SITE (“the
Building”) SINGAPORE(318996) as delineated and edged in red on the plan attached
to the Offer.   2.2   Term of Tenancy       3 years (“the Term”) with effect
from 1 December 2006 (“the Commencement Date”).   2.3   Tenancy

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

          (LOGO) [a33657a3365706.gif]   (LOGO) [a33657a3365707.gif]   (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.4   Area

  (a)   #07-17/18
Approximately 400.9 square metres (“the Area”).     (b)   Ancillary Site
(Roof-top Installation)
Approximately 2.3 square metres

2.5   Building Rent1

  (a)   #07-17/18

      (a l) Discounted rate of $9.45 per square metre per month on the area, for
so long as you occupy by way of tenancy an aggregate floor are of 5,000 square
metres in the Building or in the various flatted factories belonging to us;    
    (a 2) Normal Rent of $9.95 per square metre per month on the Area, in the
event the the said aggregate floor area occupied is at any time reduced to below
5,000 square metres (when the discount shall be totally withdrawn) with effect
from the date of reduction in the said aggregate floor area, and

  (b)   Ancillary site (Roof-top installation)         $1.87 per square metre
per month

(“Building Rent1”) to be paid without demand and in advance without deduction on
the 1st day of each month of the year (i.e. 1st of January, February, March,
etc.). After your first payment is made in accordance with Clause 3 of this
letter and the attached Payment Table, the next payment shall be made on 1
February 2007.

2.6   Service Charge       For #07-17/18 only

$2.25 per square metre per month (“Service Charge”) on the Area, as charges for
services rendered by us, payable by way of additional and further rent without
demand on the same date and in the same manner as the Building Rent1, subject to
our revision from time to time.
 

1   Building Rent in this context refers to rent in the Memorandum of Tenancy.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.7   Security Deposit/Banker’s Guarantee       (For Building Rent —
(Discounted))       Ordinarily we would require a tenant to lodge with us a
security deposit equivalent to three (3) months’ Building Rent1 and Service
Charge. However, as an off-budget measure and as payment by GIRO has been made a
condition with which you must comply under clause 3 of this letter, you shall,
at the time of your acceptance of the Offer, place with us a deposit equivalent
to one (1) month’s Building Rent1 (at the discounted rate) and Service Charge
(“Security Deposit”) as security against any breach of the covenants, terms and
conditions in the Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 1 December 2006 to 28 February
2010), or such other form of security as we may in our absolute discretion
permit or accept.     (b)   The Security Deposit shall be maintained at the same
sum throughout the Term and shall be repayable to you without interest, or
returned to you for cancellation, after the termination of the Term (by expiry
or otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject
to appropriate deductions or payment to us for damages or other sums due under
the Tenancy.     (c)   If the Building Rent1 at the discounted rate is increased
to the normal rate, or Service Charge is increased, or any deductions are made
from the Security Deposit, you shall immediately pay the amount of such increase
or make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Building Rent1 (at the normal or discounted rate, as
the case may be) and Service Charge.     (d)   If at any time during the Term,
your GIRO payment is discontinued, then you shall place with us, within two
(2) weeks of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Building Rent1 and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent1
(at the normal or discounted rate, as the case may be) and Service Charge for
the remaining period of the Term.     (e)   If at any time during the Term the
off-budget measure is withdrawn you shall, if required in writing by us, also
pay to us the additional sum equivalent to two (2) months’ Building Rent1 and
Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Building Rent1 (at the normal or discounted rate, as the case
may be) and Service Charge for the remaining period of the Term.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.8   Mode of Payment

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Building Rent1, Service Charge and GST at prevailing rate by
Interbank GIRO or any other mode to be determined by us.     (c)   You have an
existing account with us from which we shall deduct the aforesaid payments.    
(d)   However, pending finalisation for the GIRO arrangement, you shall pay
Building Rent1, Service Charge and GST at prevailing rate as they fall due by
cheque or Cashier’s Order.

2.9   Authorised Use:

  (a)   #07-17/18
You shall use the Premises for the purpose of IC TESTING only and for no other
purpose whatsoever (“the Authorised Use”), and     (b)   Roof-top installation
of 1 cooling tower, 2 water pumps and 1 water tank only.

2.10   Loading Capacity

  (a)   Normal (Ground & Non-ground) Floor Premises:         You shall comply
and ensure compliance with the following restrictions:

  (al)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 10 kiloNewtons per square metre of the
Premises on the 7th storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

  (b)   You shall therefore, subject to our prior written consent, provide at
your own cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.

2.11   Reinstatement of Premises       You shall reinstate the Premises in
accordance with clauses 2.15 and 2.22 of the MT. The required reinstatement
works shall be conveyed to you after an inspection of the Premises.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.12   Special Conditions:-

  (a)   Roof- Top Premises         You will comply and ensure compliance with
the following restrictions:

  (i)   You shall not puncture the roof slab and your equipment and
installations shall not exceed the floor loading of 1.5 KiloNewtons per square
metre.     (ii)   You shall be responsible for reinstating any damage caused to
JTC’s or our tenant’s properties or any [works] affected resulting from your
installation works and shall indemnify JTC against all damages, losses or third
party claims arising from the installation works and the use of your
installations.     (iii)   You shall maintain your installations in good
condition at all times.

We shall not be liable for any loss or damage that you may suffer from any
substance or cracking of the roof slabs and aprons of the Building.

  (b)   Reinstatement:         You shall be responsible for reinstating any
damage caused to our property or our tenant’s properties resulting from your
installation works and shall indemnify us against all damages, losses or third
party claims arising from the installation works and the use of your
installations.     (c)   Security of the Premises:         You shall be
responsible for the security and safety of the Premises and the water tanks and
cooling towers serve.     (d)   Determination of Tenancy:         The Tenancy of
the Premises shall be determined at any time either:-

  (i)   at the expiry of a three-month written notice, as from the date of the
said notice, from the Landlord to the Tenant; OR     (ii)   at the determination
(by expiry or otherwise ) of the Tenant’s tenancy at the factory unit known as
Unit #07-17/18 at Blk 1008 Toa Payoh North (the “Principal Unit”) in respect of
which the Roof Top Installation serves.

In either event, we shall not be held responsible or liable for any cost,
damage, loss or expense arising therefrom.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (iii)   Upon termination of the tenancy by expiry or otherwise, you are
required to remove your equipment and other installations and reinstate the
rooftop area to our satisfaction at your cost.

  (e)   Third Party Rights:         A person (which term includes a body
corporate) who is not a party to this tenancy shall have no right under the
Contracts (Rights of Third Parties) Act (as amended or revised from time to
time) to enforce the covenants, terms or conditions of this Tenancy.

2.13   Amendments to the Memorandum of Tenancy (Ground Site):       The
following Covenants and Conditions in the Memorandum of Tenancy i.e. clause
2.18, 4.02 (a)(ii) and 4.03(a)(ii) shall be deleted and replaced as follows:

  “2.18   Emergency Lighting:         Subject to clauses 2.12,2.13 and 2.14, you
shall, if required by us, install emergency lighting at such locations in the
Premises as may be determined by us. ”     “4.02(a)(ii)   on the Tenant by
registered or ordinary post to or by leaving or affixing it at the business
address, the Premises or the Principal Unit/s NOTWITHSTANDING THAT it is
returned by the post office undelivered;”     “4.03(a)(ii)   the Tenant by
registered post to or by leaving or affixing it at the business address, the
Premises or the Principal Unit/s NOTWITHSTANDING THAT it is returned by the post
office undelivered. ”

2.14   Option for Renewal of Tenancy

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following:

  (bl)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the Building Rent1 shall be final and conclusive; and

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (b4)   the tenancy for the further term shall be upon the same covenants,
terms and conditions except for the duration, Building Rent1, security deposit
(which shall be equivalent to three (3) month’s Building Rent1 and Service
Charge instead of one (1) month), and excluding a covenant of tenancy.

3   Mode of Due Acceptance       The Offer shall lapse if we do not receive the
following by 12 February 2007:

  (a1)   Duly signed letter of acceptance of the Offer, in the form set out in
the Letter of Acceptance attached.
(Please date as required in your letter of acceptance)     (a2)   Payment of the
sum set out in the Payment Table attached.

4   You may submit your acceptance and payment by post or if you wish to make a
submission personally, you may do so at our Contact Centre at The JTC Summit at
8 Jurong Town Hall Road. Please bring a copy of this letter when making your
submission.   5   Please note that payments made prior to your giving us the
other items listed above may be cleared by and credited by us upon receipt.
However, if those other items are not forthcoming from you within the time
stipulated herein, the Offer shall lapse and there shall be no contract between
you and us arising hereunder. Any payments received shall then be refunded to
you without interest and you shall have no claim of whatsoever nature against
us.   6   Variation to the Tenancy       Any variation, modification, amendment,
deletion, addition or otherwise of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us. No terms or representation
or otherwise, whether expressed or implied, shall form part of the Offer other
than what is contained herein.   7   The car park for Block 1008 Toa Payoh North
is currently managed by P-Parking International Pte Ltd and you will have to
observe and be bound by all the rules and regulations governing the use and
operation of the car park. You are requested to contact:

     
 
  Mr Johnson Tan
736A Geylang Road,
Singapore 389647
Tel: 67494119

on your use of the carpark.

 



--------------------------------------------------------------------------------



 



8   Exclusion of the Contracts (Right of Third Parties) Act     A person who is
not a party to this Offer shall have no right under the Contracts (Rights of
Third Parties) Act (as may be amended or revised from time to time) to enforce
any of the covenants, terms or conditions of this Offer.   9   Jurisdiction &
Governing Law     This Offer shall be interpreted in accordance with the laws of
Singapore and any legal proceedings, actions or claims arising from or in
connection with the Offer shall be commenced in and heard before the courts of
Singapore and you agree to irrevocably submit yourself to the exclusive
jurisdiction of the courts of Singapore.   10   Please also note that our
granting of your request/application herein does not at any time prejudice or
waive any of our rights or remedies for breaches of your obligations to us. Any
waiver by us, to be effective, must be clearly and specifically stated in
writing. In addition, no failure or delay on the part of JTC to exercise any
right or       remedy under this Offer shall be construed or operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude the further exercise of such right or remedy.   11   To guide and
assist you, we enclose a Schedule of Statutory Controls for Flatted Factory
Occupants.

Yours faithfully
-s- Eddy Ong [a33657a3365714.gif]
Eddy Ong
Senior Officer (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group

     
DID
  : 68833721
HP
  : 91252919
FAX
  : 68855936
Email
  : ongkye@jtc.gov.sg

     
ENCS:
  [ Payment Table Specimen BG
 
  Plan Specimen Acceptance Form MT No. 27.09
 
  Memorandum of Tenancy (Ground Site)
 
  Schedule of Statutory Controls (SC3)]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Annex A1
OFFER OF TENANCY FOR PREMISES AT BLK 1008 TOA PAYOH NORTH #07-17/18 SINGAPORE
318996

                      Amount   GST
Site: A19597D: Building Rent at $9.95 per sqm per month on 400.9 sqm for period
1 December 2006 to 31 December 2006
  $ 3,988.96          
Less: Bulk discount of 5% at $0.50 per sqm per month for period 1 December 2006
to 31 December 2006
  $ 200.45          
 
  $ 3,788.51          
Service charge at $2.25 per sq m per month on 400.9 sq m for period 3
December 2006 to 31 December 2006
  $ 902.03          
 
  $ 4,690.54     $ 234.53   Amount to be deducted through GIRO         $4,925.07
     
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 14,071.62          
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 9,381.08     $ 4,690.54   Sub-Total Payable         $4,690.54
      c/f         $4,690.54
     

 